United States Court of Appeals
                  For the Eighth Circuit
              ___________________________

                      No. 14-2281
              ___________________________

                   United States of America

             lllllllllllllllllllll Plaintiff - Appellee

                                v.

Abraham Sanchez-Angeles, also known as Cruz Montana-Torres

            lllllllllllllllllllll Defendant - Appellant
               ___________________________

                      No. 14-2300
              ___________________________

                   United States of America

             lllllllllllllllllllll Plaintiff - Appellee

                                v.

Abraham Sanchez-Angeles, also known as Cruz Montana-Torres

            lllllllllllllllllllll Defendant - Appellant
                            ____________

          Appeals from United States District Court
       for the Northern District of Iowa - Cedar Rapids
                        ____________
                           Submitted: December 2, 2014
                             Filed: December 5, 2014
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

       In these consolidated appeals, Abraham Sanchez-Angeles directly appeals the
sentences imposed by the district court1 in his criminal case and in his supervised-
release revocation proceeding. After careful review, we affirm.

        While serving a 3-year term of supervised release, Sanchez was convicted of
a felony in state court, and was indicted in federal court. He pleaded guilty to the
federal indictment, which charged him with illegally reentering the country having
been previously deported after an aggravated felony conviction, in violation of 8
U.S.C. § 1326(a) and (b)(2). At his combined sentencing and revocation hearing, the
district court imposed consecutive prison sentences of 30 months on the reentry
conviction, and 14 months on the supervision revocation. On appeal, counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), in which counsel argues
that the 44-month aggregate sentence is substantively unreasonable.

       We find no abuse of discretion in the sentences imposed. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (this court reviews sentence
under deferential abuse-of-discretion standard); United States v. Miller, 557 F.3d 910,
915-16 (8th Cir. 2009) (this court reviews revocation sentence using same standards
it applies when reviewing initial sentence). The district court adequately explained

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
its reasons for both sentences, stated that it had carefully considered the 18 U.S.C.
§ 3553(a) factors, and referred specifically to some of those factors, including
Sanchez’s criminal and immigration history, see Feemster, 572 F.3d at 461 (district
court need not mechanically recite § 3553(a) factors, so long as it is clear from record
that court actually considered them in determining sentence); United States v. White
Face, 383 F.3d 733, 740 (8th Cir. 2004) (same for revocation sentence); and it
imposed sentences within the Guidelines ranges in both cases, see United States v.
Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (outlining substantive
reasonableness test); United States v. Rubashkin, 655 F.3d 849, 869 (8th Cir. 2011)
(sentences within Guidelines range are presumed to be substantively reasonable).
Finally, the court did not abuse its discretion by ordering that the sentences be served
consecutively. See U.S.S.G. §§ 5G1.3(c), comment. (n.3(C)), & 7B1.3(f); United
States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996) (decision to impose consecutive
or concurrent sentence upon revocation of supervised release is committed to sound
discretion of district court).

      An independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,
80 (1988), reveals no nonfrivolous issues for appeal.

      The judgments are affirmed. Counsel’s motions to withdraw are granted.
                     ______________________________




                                          -3-